Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 1 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 2 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 3 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 4 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 5 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 6 of 7
Case 2:17-bk-50809   Doc 123-1 Filed 01/28/20 Entered 01/28/20 09:39:59   Desc
                              Exhibit Page 7 of 7
